Citation Nr: 1811535	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-19 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to a total disability rating based in individual unemployability (TDIU) prior to July 30, 2014.  


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to May 1986 and From July 1989 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

As a matter of background, these issues came before the Board in July 2015, at which time it remanded them, as discussed in more detail below.  Also remanded at that time were the issues of service connection for right and left hip degenerative joint disease, fibromyalgia, headaches, perifolliculitis capitas, eczema, and a sternum condition.  Those issues were remanded for issuance of a statement of the case per the holding in Manlincon v. v West, 12 Vet. App. 238, 240-41 (1999).  In October 2017, the Veteran was issued a statement of the case with regard to those issues and the Veteran did not submit a VA Form 9 (Appeal to the Board of Veterans' Appeals) or any other formal appeal of those issues.  As such, the statement of the case became final 60 days later, and they are not before the Board for further appellate review.  38 C.F.R. §§ 20.202, 20.302(b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon an appellant a right to strict compliance with the orders in the remand.  The Board errs as a matter of law when it fails to ensure compliance with its own remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

In its July 2015 remand orders, the Board remanded the issue of entitlement to TDIU prior to July 30, 2014, for the issuance of a statement of the case which addresses the issue and considers all new evidence submitted since the time of the rating decision which denied the claim.  See Manlincon, supra.  Although a statement of the case was issued in October 2017, the TDIU claim was not included.  As such, the issue must again be remanded to ensure compliance with the Board's prior remand orders and a statement of the case be issued on the claim.  

Likewise, the July 2015 remand also ordered that a statement of the case be issued with regard to the denial of service connection for diabetes mellitus under the holding in Manlincon.  In December 2017, the RO sent a letter to the Veteran indicating that it had not included the issue of service connection for diabetes mellitus in the statement of the case, because it had not been included in his notice of disagreement, and therefore the issue was not on appeal.  This is an incorrect statement of the facts of record.  Although a statement in support of the claim was submitted with the notice of disagreement on October 10, 2013, and that statement did not include a detailed argument regarding the diabetes mellitus denial; the notice of disagreement itself clearly includes the issue of service connection for diabetes mellitus.  As such, the RO erred when it did not include this issue in the statement of the case, and a remand is in order so as to ensure compliance with the Board's prior remand orders.  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case with regard to the issues of entitlement to TDIU prior to July 30, 2014 and service connection for diabetes mellitus.  If the benefits sought cannot be granted, the Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal of this issue.  Thereafter, the issues should only be returned to the Board if an adequate and timely substantive appeal is filed.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




